DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 26 October 2021.
2.  Claims 1-21 are pending in the application.
3.  Claims 1-21 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 10 September 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.  Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 is directed towards a computing platform comprising a processor and memory.  However, after a review of the applicant’s specification the examiner has not found support for either the processor or memory being hardware.  Since the system claim contains no elements of hardware this renders the claim non-statutory.  Any claims not directly addressed are rejected on the virtue of their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more infor1mation about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,510 B2 (hereinafter the ‘510 patent) in view of Thune et al US 2004/0181670 A1 (hereinafter Thune). 
	The ‘510 patent teaches:
at least one processor [column 18, line 67]; 
a communication interface communicatively coupled to the at least one processor [column 19, lines 1-2]; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to [column 19, lines 3-5]: 
receive, via the communication interface, from an external application host platform, a first federated login request comprising first user identification information associated with a first user account [column 19, lines 6-9]; 
based on receiving the first federated login request comprising the first user identification information associated with the first user account, send, via the communication interface, to a first client computing device linked to the first user account, a first push notification prompting a user of the first client computing device to authenticate [column 19, lines 10-16]; 
authenticate the user of the first client computing device to the first user account [column 19, lines 17-18]; 
based on authenticating the user of the first client computing device to the first user account, generate an orchestration message directing a data hub platform to initiate a validated data transfer with the external application host platform [column 19, lines 19-23]; 
send, via the communication interface, to the data hub platform, the orchestration message directing the data hub platform to initiate the validated data transfer with the external application host platform, wherein sending the orchestration message directing the data hub platform to initiate the validated data transfer with the external application host platform causes the data hub platform to initiate a transfer of external information associated with the user of the first client computing device and maintained on at least one external data source server from the at least one external data source server to the external application host platform [column 19, lines 24-36]; and 
after sending the orchestration message directing the data hub platform to initiate the validated data transfer with the external application host platform, initiate a transfer of internal information associated with the user of the first client computing device to the external application host platform [column 19, lines 37-42], 
wherein a first portion of the internal information associated with the user of the first client computing device is maintained on an account portal computing platform [column 19, lines 43-45].
The ‘510 patent does not teach wherein a second portion of the internal information associated with the user of the first client computing device is maintained on enterprise server infrastructure.
Thune teaches that a second portion of the internal information associated with the user of the first client computing device is maintained on enterprise server infrastructure (i.e. enterprise server contains personal information including client names, addresses, telephone numbers, social security numbers, credit card numbers, incomes and other similar types of information) [0004].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘510 patent so that a second portion of the internal information associated with the user of the first client computing device would have been maintained on enterprise server infrastructure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘510 patent by the teaching of Thune because it helps the information be maintained in confidence [0004].
Allowable Subject Matter
7.  Claims 1-21 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant application are Levine et al U.S. Patent No. 9,203,829 B1 (hereinafter Levine) and Fazeli et al US 2019/0057386 A1 (hereinafter Fazeli).  Levine is directed towards enabling, on any website, a unified user login that supports login through multiple known identity providers and, if necessary, the website’s legacy login are disclosed [abstract].  Fazeli is directed towards an application server for automated data transfers [abstract].  Levine teaches the limitations of receive, via the communication interface, from an external application host platform, a first federated login request comprising first user identification information associated with a first user account (i.e. login request) [column 23, lines 1-5]; based on receiving the first federated login request comprising the first user identification information associated with the first user account, send, via the communication interface, to a first client computing device linked to the first user account, a first push notification prompting a user of the first client computing device to authenticate (i.e. prompt for credentials) [column 23, lines 14-27]; and authenticate the user of the first client computing device to the first user account (i.e. prompt for credentials) [column 23, lines 14-27].  Fazeli teaches based on authenticating the user of the first client computing device to the first user account, generate an orchestration message directing a data hub platform to initiate a validated data transfer with the external application host platform [column 19, lines 19-23]; send, via the communication interface, to the data hub platform, the orchestration message directing the data hub platform to initiate the validated data transfer with the external application host platform [0013], wherein sending the orchestration message directing the data hub platform to initiate the validated data transfer with the external application host platform (i.e. validated data transfer) [0013] causes the data hub platform to initiate a transfer of external information associated with the user of the first client computing device and maintained on at least one external data source server from the at least one external data source server to the external application host platform (i.e. transfer of user information of the application server) [0057].  However, the prior art does not disclose, teach or fairly suggest the limitations of “after sending the orchestration message directing the data hub platform to initiate the validated data transfer with the external application host platform, initiate a transfer of internal information associated with the user of the first client computing device to the external application host platform” and “wherein a first portion of the internal information associated with the user of the first client computing device is maintained on an account portal computing platform”, as recited in independent claims 1, 17 and 20.
Any claims not directly addressed are allowed on the virtue of their dependency
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Gordon et al US 2019/0166112 A1 directed to a sign-in system that can be protected against enumeration attacks while providing an improved sign-in experience for legitimate users by disclosing whether or not an account exists [abstract].
B.  Ronda et al US 2014/0020073 A1 directed to adapting existing service provider servers to support two-factor authentication by leveraging an authentication server, which may be operated by a third party [abstract].
C.  Nguyen et al US 2015/0256337 A1 directed to using end-user federated login to detect a breach in a key exchange encrypted channel [0002].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492